Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 17/154,688 EASY SLIDE POLE CADDY BRACKET filed on 1/21/2021. Claims 1-14 are pending.  

Information Disclosure Statement
The information disclosure statement submitted on 4/5/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 8167259 to Spang, Jr. et al.
With regards to claim 1, Spang, Jr. et al. discloses a pole caddy bracket having 
a back portion (200), a front portion (42), a handle portion (20); and a clutch plate portion (90).
	With regards to claim 2, Spang, Jr. et al. teaches wherein the back portion and the front portion are configured to removably secure a pole caddy tube using the clutch plate portion and the handle portion.
	With regards to claim 10, Spang, Jr. et al. teaches a device having a back portion (200), a front portion (42), a handle portion (20); and a clutch plate portion (90), the back portion and the front portion are configured to removably secure a tube (170) using the clutch plate portion and the handle portion.



Allowable Subject Matter
Claims 3-6 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-9 are allowed. 
With regards to claim 3, the prior art does not teach wherein the clutch plate portion fits over back portion prongs and rotates to accept a protrusion boss on a back of the handle portion that snaps into a center of the front portion. 
With regards to claim 7, the prior art does not teach a device having a rear portion having two protrusions and shaped to receive a first portion of a circular tube;
a front portion having a circular protrusion and two apertures and shaped to receive a second portion of the circular tube, the two apertures configured to receive the two protrusions of the rear portion; a bracket clutch portion configured to rotate about the circular protrusion of the front portion; and a bracket handle portion configured to rotate about and removably secure the circular protrusion of the front portion.
	With regards to claim 11, the prior art does not teach wherein the clutch plate portion fits over back portion prongs and rotates to accept a protrusion boss on a back of the handle portion that snaps into a center of the front portion.




Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        3/3/22